Citation Nr: 0937645	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

In a November 2006 decision, the Board remanded this issue 
for additional development.  The claim was remanded again in 
April 2009 in accordance with Stegall v. West, 11 Vet. App. 
271 (1998).  The claim is again before the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2006 remand, the RO was directed to 
adjudicate the claim of entitlement to service connection for 
depression.  This was not accomplished.  The claim was again 
remanded in April 2009 for the RO to adjudicate the claim of 
entitlement to service connection for depression, as well as 
claims of entitlement to service connection for anxiety, and 
mood swings due to the Veteran's service-connected disorders.  
The RO has still not adjudicated any of these claims.

At the Social and Industrial Survey in June 2008, the 
examiner stated that the Veteran's fibromyalgia and 
depression, inter alia, were significantly contributing to 
her inability to work.  She noted that the Veteran's claims 
needed to be addressed before a full determination of the 
extent of unemployability could be made.  Thus, the issue 
whether the Veteran's depression, anxiety, and mood swings 
are service connected is necessary to determining the extent 
of her unemployability.

The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

The matter of total disability rating based upon individual 
unemployability due to service-connected disabilities cannot 
be adjudicated at this time.  The issues discussed below are 
inextricably intertwined with the pending claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  The latter claim must be deferred pending 
adjudication of the other claims, and then readjudicated on 
remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must forward the Veteran's 
entire claims file to a psychiatrist to 
determine the relationship, if any, between 
the Veteran's service-connected disorders 
and her depression, anxiety, and mood 
swings.  The claims folder and any newly 
submitted and/or obtained medical records 
are to be provided to the psychiatrist for 
review.  If the psychiatrist finds that the 
Veteran must be examined, then the RO must 
schedule an examination with the 
psychiatrist.  After a thorough review of 
the record, the reviewing psychiatrist must 
respond to the following question based 
upon his or her expertise and provide a 
full statement of the basis for the 
conclusions reached: 

a) On the basis of the clinical 
record, is it as least as likely as 
not, i.e., is there a 50/50 chance, 
that the Veteran's service-connected 
disorders caused or aggravated her 
depression, anxiety, or mood swings?

b) On the basis of the clinical 
record, is it more likely than not, 
i.e., is there greater than a 50/50 
chance, that the Veteran's 
nonservice connected disorders, to 
include fibromyalgia, caused her 
depression, anxiety, or mood swings?

A complete rationale for any opinions 
offered must be provided.  If the 
psychiatrist cannot provide any opinion 
without resorting to speculation, then he 
or she must so state, and explain why 
speculation is required.

2.  The RO MUST then adjudicate the claims 
of entitlement to service connection for 
depression, anxiety, and mood swings, each 
secondary to the Veteran's service-
connected disorders.  The Veteran should 
understand that the Board may only 
exercise jurisdiction over these claims if 
they are properly and timely perfected for 
appeal.

3.  If any of the claims of entitlement to 
service connection for depression, 
anxiety, and mood swings are granted, the 
RO should afford the Veteran another 
social and industrial survey to determine 
the appellant's ability to work 
considering all of her service-connected 
disorders.  The examiner conducting the 
survey must be sure to consider only the 
Veteran's service-connected disorders when 
determining unemployability.

4.  The RO is to advise the Veteran that 
it is her responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for total disability rating 
based upon individual unemployability due 
to service-connected disabilities.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

